Title: To Thomas Jefferson from Joseph Prentis, 5 August 1803
From: Prentis, Joseph
To: Jefferson, Thomas


          
            
              Dear Sir
            
            5 Au. 1803.
          
          My friend Dr Madison will probably visit you on his Journey to the upper Country; this presents me with a conveyance which I have embraced, solely to give you my assurances, that your requisition some time since, was most literally [com]plied with, in a few moments after the communication came to Hand. with Sentiments of unfeigned Esteem I am Yr Frd. 
          
            JP.
          
        